DETAILED ACTION
Claims 11-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Scott (Reg. No. 43102) on July 11, 2022.
The application has been amended as follows: 

11. (Currently Amended) A control device that controls a control target, the control device comprising a hardware processor coupled to a port and configured to perform operations comprising: 
executing a program created depending on the control target; and  
determining whether a security event occurs by access from outside to the control device; and providing a notification, upon detection of the occurrence of the security event, to a notification destination corresponding to the occurred security event, wherein 
the port is configured to be capable of network connection, 
the security event comprises an event in which, when a state of the port is disabled and use of the port for network connection is prohibited, a network connection to the port from outside the control device is detected to occur.  

12. (Currently Amended) A control device that controls a control target, the control device comprising a hardware processor configured to perform operations comprising: 
executing a program created depending on the control target; 
determining whether a security event occurs by access from outside to the control device; and 
providing a notification, upon detection of the occurrence of the security event, to a notification destination corresponding to the occurred security event, wherein 
the security event comprises an event in which a support device capable of developing the program to be executed in the control device is determined to2Yasuhiro KITAMURA Appl. No. 16/642,357FKM.064.0034.PCResponse to the Non-Final Office Action of February 3, 2022be connected to the control device during operation thereof.  
 
17. (Currently Amended) The control device according to claim 11, wherein the notification the occurrence of the security event through a network.  
18. (Currently Amended) The control device according to claim 17, wherein an alert unit arranged on the network starts alert operation upon receiving the event notification3Yasuhiro KITAMURAAppl. No. 16/642,357 FKM.064.0034.PCResponse to the Non-Final Office Action of February 3, 2022from the notification

19. (Currently Amended) A control system that controls a control target, the control system comprising a hardware processor coupled to a port and configured to perform operations comprising: 
executing a program created depending on the control target; and  
determining whether a security event occurs by access from outside, and providing a notification, upon detection of the occurrence of the security event, to a notification destination corresponding to the occurred security event, wherein 
the port is configured to be capable of network connection, and
the security event comprises an event in which, when a state of the port is disabled and use of the port for network connection is prohibited, a network connection to the port from outside the control system is detected to occur.  

20. (Currently Amended) A control system that controls a control target, the control system comprising a hardware processor configured to perform operations comprising: 
executing a program created depending on the control target; 
determining whether a security event occurs by access from outside, and providing a notification, upon detection of the occurrence of the security event, to a notification destination corresponding to the occurred security event, wherein 
the security event 

25. (Currently Amended) The control device according to claim 12, wherein the notification the occurrence of the security event through a network.  

26. (Currently Amended) The control device according to claim 25, wherein an alert unit arranged on the network starts alert operation upon receiving the event notification from the notification

REASONS FOR ALLOWANCE
As per claims 11 and 13-19, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “executing a program created depending on the control target; and determining whether a security event occurs by access from outside to the control device; and providing a notification, upon detection of the occurrence of the security event, to a notification destination corresponding to the occurred security event, wherein the port is configured to be capable of network connection, the security event comprises an event in which, when a state of the port is disabled and use of the port for network connection is prohibited, a network connection to the port from outside the control device is detected to occur". 
As per claims 12 and 20-26, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “executing a program created depending on the control target; determining whether a security event occurs by access from outside to the control device; and providing a notification, upon detection of the occurrence of the security event, to a notification destination corresponding to the occurred security event, wherein the security event comprises an event in which a support device capable of developing the program to be executed in the control device is determined to2Yasuhiro KITAMURA Appl. No. 16/642,357FKM.064.0034.PCResponse to the Non-Final Office Action of February 3, 2022be connected to the control device during operation thereof". 
The following is considered to be the closest prior art of record:
Huffman (EP 3907969) – teaches monitoring remote unauthorized attempts to access a device and performing countermeasures.
Fischer (US 9998426) – teaches a cyber security device to pass control messages between control devices as well as detecting malicious data based on a set of rules.
Proulx (US 2010/0235914) – teaches detecting an intruder on a port, disabling the intruder port, and raising an alert.
Shabtai (EP 3179323) – teaches raising an alert when a device is re-programmed.
Houmb (US 10547634) – teaches using a digital agent to monitor for security events.
Saprygin (EP 2866407) – teaches monitoring events and raising an alert if unauthorized devices are connected to the network.
Park (US 6697355) – teaches a local security device that collects data to detect potential security threats.
However, the concept of detecting the claimed security events of detecting a network connection on a disabled port of the control device or detecting a support device being connected to the control device using the steps as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 11-26 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on May 31, 2022 has overcome the previous prior art rejections and 35 USC 112 rejections. Also, the Terminal Disclaimer submitted on June 21, 2022 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498